          !                                                                                                                                                        -; 2
 r.    ~458   (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page I of!_:.) /



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                           v.                                        (For Offenses Committed On or After November I, 1987)


                          Rosalinda Calderon-Ruiz                                    Case Number: 3:19-mj-21933

                                                                                     DonaldL L< vine                   IF~'~~ [""'. [1"1\
                                                                                     Defendant's Attor1 ey             l~ t: ··0.:::rn Lb" ~,.,...,.If

 REGISTRATION NO. 75008298                                                                                             MAY l 6 2019
 THE DEFENDANT:                                                                                              CLER}\,   l}. 7 -_   ')'-·jT::-•c-r COURT
  IZI pleaded guilty to count(s) 1 of Complaint                                                         SOUTH2JZl'~ L;;J'i 1-{lc·1 JF CALfFORNIA

      D was found guilty to count( s)                                           "'"                                                                mllEPUTY
                                                                                                        '
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                        Nature of Offense                                                                    Count Number(s)
 8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                          1

      D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




      D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                      dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                    16, TIME SERVED                            D                                                  days

    IZI Assessment: $10 WAIVED lZl Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    ~ defendant's possession at the time of arrest upon their deportatiot1r remo121f. , _ f2 0 ,\ ( ' ~ U E' Z j
    i'.'.'J''._.QJuJ::(,recommends'ldefep,,dan,t,be deported/removed with relativy, -<' \'\C\. I \JU{,\    ('.\ .charged iu case..., .
IC\ J'·r~ J \l\J..'1) 1c11v1:r 0'_1q·:?Q) 1v) fl/\1)- I cl             ;ts               /-\
                                                                                   1 YYIP\ LI i "\ ( (/\ - e, 0 V\ - c \..\ \ ..... J
                         }                                                   yq_:,rL\C{ I      tv\ e (\c\o ZCi. - ~vi I 2-
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, May 16, 2019
                                                                                   Date of Imposition of Sentence


  Received         -DU-S~M~~~~~~~
                                                                                    ~~~
                                                                                   HONORABLE ROBERT A. MCQUAID
                                                                                   UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                        3:19-mj-21933
